Citation Nr: 0006688	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with hypertensive cardiovascular disease, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal. 


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  All relevant 
facts have not been properly and sufficiently developed with 
regard to this issue, however. 

The veteran was afforded a VA examination in September 1998, 
which was returned as inadequate for rating purposes because 
it failed to report findings in terms of the pertinent rating 
criteria.  Corrected findings were not returned.  The Board 
additionally observes that the RO erroneously requested 
either MET, (metabolic equivalent) or ejection fraction; 
whereas, findings addressing both are needed to evaluate the 
disability at issue because findings as to either 
theoretically could support a higher rating.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

In light of the above and pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim, the 
issue of entitlement to an increased evaluation for 
arteriosclerotic heart disease with hypertension is Remanded 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for coronary 
artery disease since April 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.

2.  A VA examination by a specialist in 
cardiology should be scheduled and 
conducted, in order to determine the 
severity of the veteran's 
arteriosclerotic heart disease with 
hypertension.  Prior to preparation of 
the examination report, the examiner 
should obtain and review the claims 
folder including clinical, examination 
records, echocardiograph report of April 
1997 by David W.T. Chen, M.D., VA 
echocardiograph of September 1998, and 
additional records obtained pursuant to 
the above-requested development.  The 
examiner should determine if any 
additional study is needed to determine 
the presence of any left ventricular 
dysfunction or to assess the veteran's 
workload ability in METs.  All suggested 
studies should be performed.  

The examiner should state findings which 
address all the pertinent rating 
criteria, including the veteran's 
workload ability in METs and any left 
ventricular dysfunction with ejection 
fraction.

The examiner's attention is also invited 
to pertinent regulation: "When the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used."  38 
C.F.R. § 4.104, Note [2] (1999).

3. The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  

4. The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted. No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




